Citation Nr: 1719744	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with a history of alcohol and anxiolytic dependence (anxiety disorder).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In the October 2011 rating decision, the RO granted service connection for an anxiety disorder, not otherwise specified, with history of alcohol and anxiolytic dependence, and assigned an initial 10 percent disability rating.  The Veteran filed a timely notice of disagreement and in September 2014 the RO increased his initial rating to 30 percent disabling.  As this rating is still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The case was previously remanded by the Board in April 2015 and in April 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for a higher initial rating for his anxiety disorder, the Board finds that the issue must be remanded to afford the Veteran his due process rights to initial AOJ consideration of evidence received after it last adjudicated his appeal at that level.

A review of the record on appeal reveals that in June 2016, the Veteran submitted a VA Form 21-4138 Statement in Support of Claim in which he disputed the findings of the April 2016 VA examination report and also claimed that his anxiety disorder may have worsened since his last VA examination.  There is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence.  Therefore, the Board finds that the appeal must be remanded because the Veteran's statement was received by the AOJ prior to the transfer of the appeal to the Board.  Accordingly, 38 C.F.R. § 19.37(a) requires that the AOJ consider the evidence and prepare a supplemental statement of the case (SSOC) under 38 C.F.R. § 19.31(a).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the AOJ issues a SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 19.37(a). 

Moreover, the Veteran's statement described symptoms that raise the possibility that his condition may have worsened since his last examination.  Thus, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.S. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from April 28 2016 to the present.

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records from April 28, 2016 to the present.

3.  Schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected anxiety disorder.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

(a)  The examiner should specifically address the statements that the Veteran made regarding his anxiety disorder in the June 2016 Statement in Support of Claim.  

(b)  Once again, the examiner should also provide an opinion concerning any impact the Veteran's service-connected anxiety disorder, not otherwise specified, with a history of alcohol and anxiolytic dependence may have in an occupational setting. 

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite to the appropriate evidence to support his or her conclusions.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

